DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an illuminating teeth whitening device, classified in A61C19/066.
II. Claims 15-20, drawn to a method of teeth whitening, classified in A61N2005/0629.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, invention I could be used in a materially different process than that disclosed by invention II, specifically the whitening agent can be positioned within the mouthpiece first and the vibration applied prior to application to the teeth.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired sufficient separate status in the art in view of their divergence of classifications. The two inventions would require different and divergent search strategies which would result in burden on the examiner..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Grover Fuller on 1/3/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1- is objected to because of the following informalities:  
Claim 1, line 3 change “a wavelength of light of from” to “a wavelength of light from”.  
Claim 2, line 2 change “a wavelength of from” to “a wavelength from”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light generating element” and “vibration generating device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, where the light generating element is disclosed as and LED in par 44 of the specification and the vibration generating device can be for example a micro-vibration motor as disclosed in par 52 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Bloch (US 2020/0114165).
In regard to claim 1, Bloch discloses an illuminating device for whitening the teeth in the mouth of a user (oral treatment device 1000, which is discloses as achieving effective whitening results using electromagnetic radiation) comprising a light source (plurality of light emitters 154) that generates a wavelength in the violet portion of the electromagnetic spectrum in a wavelength of light of from about 400 nm to about 420 nm  (par 85 discloses the light emitters producing light in a wavelength range of 400 nm to 420 nm which is known to effectively whiten teeth) that is coupled to a mouthpiece (100).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suzuki (US 2005/0266370).
In regard to claim 1, Suzuki discloses an illuminating device for whitening the teeth in the mouth of a user comprising a light source (a mouthpiece 1, which is disclosed as providing sufficient processing to affect whitening using irradiation, see par 28) that generates a wavelength in the violet portion of the electromagnetic spectrum in a wavelength of light of from about 400 nm to about 420 nm (par 36 discloses the use of the wavelength being 400 nm) that is coupled to a mouthpiece (main body 3 of mouthpiece 1).
In regard to claim 5, Suzuki discloses an electrical conduit (electronic cable 13) having first and second ends (see figure 1), the first end electrically connected to the LED light source to provide electrical power thereto (see figure 1 and par 20 which discloses the cable connecting to .
Claims 7-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dreier et al (US 2021/0369431).
In regard to claim 7, Dreier et al an oral treatment device for whitening the teeth in the mouth of a user (mouthpiece cleaning device 100, which is disclosed as able to run a whitening modus when used with an active gel whitening ingredients in par 60) , comprising:
 a mouthpiece (1) sized and shaped so that it can be inserted into the user's oral cavity and including: an inner border having a substantially concave shape to substantially match the curvature of rows of the teeth in the mouth (see figures 1 and 3A-B and par 65 which discloses the mouthpiece being shaped to reach all teeth and gum surfaces in the mouth, where the inner border is the surface of the mouthpiece facing the tooth);
 a light generating element (the functional equivalent being a UV light emitting LEDs 8) positioned to focus the light generated toward the teeth positioned in the mouthpiece (par 71 discloses the molding of the LEDs into the material 27 of the mouthpiece 1 to enable LED light to the tooth); and 
a plurality of projections (spacers 13) on the inner border of the mouthpiece positioned adjacent the teeth positioned in the mouthpiece (see figure 3A-B and par 66 which discloses the spacers for all the teeth surfaces being positioned to provide a cleaning action and that the base construction can include short bristles as well);
 a control unit (flex circuit board 19) connected to the mouthpiece (par 65 discloses the board is embedded in material 27 of the mouthpiece), the control unit (19) including: a vibration 
a controller (2) configured to: selectively energize the vibration generating device; and selectively energize light generating element (par 44 discloses the controller provides power supply and sets the mouthpiece to different operation modes , par 56-63 discloses some of the operational settings the controller offers which includes settings for a desired cavitation and a teeth whitening mode where an applied power is given for a specific area of the mouth for a desired benefit, as such the controller is able to selectively control the vibration and the application of light energy as desired).
In regard to claim 8, Dreier discloses the controller (2) configured to selectively energize the vibration generating device and light generating device includes turning on and turning off each respectively (in view of par 42 which discloses the controller is able to power o/off the device 100 and provide selection of the operation).
In regard to claim 9, Dreier discloses the mouthpiece (1) includes a barrier plate on which the teeth can bite down thereon and separating upper and lower teeth (see annotated figure 3A).

    PNG
    media_image1.png
    528
    593
    media_image1.png
    Greyscale

Annotated figure 3a

In regard to claim 11, Dreier discloses the control unit includes a power source (par 44 discloses the controller provides the power supply).
In regard to claim 12, Dreier discloses the light generating element includes a plurality of LED lights (par 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al as applied to claim 1 above, and further in view of Johansson et al (US 2017/0120069).
In regard to claims 2-3, Bloch discloses the claimed invention as set forth above in claim 1. Bloch discloses the broad range of 405-415 nm being used in the illuminating device for whitening and that the given range is known to be effective in teeth whitening (par 85), but fails 
However, Johansson teaches the use of a light source having an electromagnetic spectrum in the wavelength of preference being 405-410 nm (par 50) and more specifically that the wavelength of 405 nm outperformed the whitening capabilities of lower wavelength values (par 57) in a method of teeth whitening (abstract) for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments (par 57-59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bloch to have the wavelength of light is in the violet portion of the electromagnetic spectrum in a wavelength of about 405 nm as disclosed by Johansson for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Johansson.
In regard to claims 2-3, Suzuki discloses the claimed invention as set forth above in claim 1, but fails to disclose the wavelength of light is in the violet portion of the electromagnetic spectrum in a wavelength of from about 405 nm to about 410 nm or the wavelength of light is in the violet portion of the electromagnetic spectrum in a wavelength of about 405 nm.
However, Johansson teaches the use of a light source having an electromagnetic spectrum in the wavelength of preference being 400-420 nm (par 50 discloses the use of a light source between 405-410 nm, and specifically that the wavelength of 405 nm outperformed the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective, filing date of the claimed invention, to modify Suzuki to have the light source that generates the wavelength in the violet portion of the electromagnetic spectrum in a wavelength of light of from about 400 nm to about 420 nm as disclosed by Johansson for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 5 above, and further in view of Flyash (US 2015/0044628).
In regard to claim 6, Suzuki discloses the claimed invention as set forth above in claim 5, but fails to disclose the power source is an electrical outlet, a cellphone, an electronic tablet or a computer.
However, Flyash teaches alternative power sources such as an electrical grid outlet, battery, generator or rectifier (par 47) in a teeth whitening applicator (par 70). 
As both Suzuki and Flyash disclose power sources of teeth applicator (par 70 Flyash and figure 1 Suzuki), it would be obvious to one of ordinary skill in the art, to substitute the battery source of Suzuki with the electrical outlet power source of Flyash to achieve the predictable results of providing sufficient and continuous power to the light source. See MPEP 2143.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreier et al as applied to claim 7 above, and further in view of Johansson.
In regard to claims 13-14, Dreier discloses the claimed invention as set forth above in claim 7, and further discloses the use of UV light in the 470-490 nm for killing bacteria, but fails 
However, Johansson teaches the use of a light source having an electromagnetic spectrum in the wavelength of preference being 405-410 nm (par 50) and more specifically that the wavelength of 405 nm outperformed the whitening capabilities of lower wavelength values (par 57) in a method of teeth whitening (abstract) for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments (par 57-59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dreier to have the light generating element generate light in the violet portion of the electromagnetic spectrum in a wavelength of about 405 nm as disclosed by Johansson for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al (US 2006/0019214) in view of Johansson.
In regard to claim 1, Lawrence discloses an illuminating device for whitening the teeth in the mouth of a user (tooth whitening device 10, which discloses the use of electromagnetic radiation to expedite/enhance the whitening of teeth as disclosed in par 33) comprising a light source (electromagnetic light source 12 which includes emitters 20) that generates a wavelength that includes the violet portion of the electromagnetic spectrum in a wavelength of light of from about 400 nm to about 500 nm (par 40 discloses the emitters output that is between 400-500 nm, which would include the violet portion)  that is coupled to a mouthpiece (applicator 14).

However, Johansson teaches the use of a light source having an electromagnetic spectrum in the wavelength of preference being 400-420 nm (par 50 discloses the use of a light source between 405-410 nm, and specifically that the wavelength of 405 nm outperformed the whitening capabilities of lower wavelength values in par 57) in a method of teeth whitening (abstract) for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments (par 57-59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective, filing date of the claimed invention, to modify Lawrence to have the light source that generates the wavelength in the violet portion of the electromagnetic spectrum in a wavelength of light of from about 400 nm to about 420 nm as disclosed by Johansson for the purpose of providing optimum teeth whitening with lower irradiance density enabling fewer treatments. 
In regard to claim 2-3, Lawrence/Johansson discloses the claimed invention as set forth above in claim 1.
Johansson further teaches the wavelength of light is in the violet portion of the electromagnetic spectrum in a wavelength of from about 405 nm to about 410 nm or the wavelength of light is in the violet portion of the electromagnetic spectrum in a wavelength of about 405 nm.
In regard to claim 4, Lawrence discloses the mouthpiece (14) is removable from the LED light source (12, see par 45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference cited page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.